12‐2258‐ag 
Meng v. Holder 

 
                          UNITED STATES COURT OF APPEALS 
                                                
                                FOR THE SECOND CIRCUIT 
                                    ________________ 
                                                
                                   August Term, 2014 
                                                
                  (Argued: August 26, 2014      Decided: November 3, 2014) 
                                                
                                 Docket No. 12‐2258‐ag 
                                    ________________ 
                                                
                                      SUZHEN MENG, 
                                                
                                                        Petitioner, 
 
                                           —v.— 
 
                  ERIC H. HOLDER, JR., UNITED STATES ATTORNEY GENERAL, 
                                              
                                                      Respondent. 
                                     ________________ 
Before: 
                          WINTER, RAGGI, CARNEY, Circuit Judges. 
                                   ________________  

         Petition for review of a Board of Immigration Appeals decision upholding 

an order of removal and the denial of (1) asylum and withholding of removal on 

the  ground  that  the  statutory  “persecutor  bar”  precluded  such  relief  given 

petitioner’s  two‐decade  history  of  reporting  women  pregnant  in  violation  of 


                                             1 
China’s  family  planning  policy  to  local  authorities,  knowing  that  many  such 

women would then be subject to forcible abortions or involuntary sterilizations; 

and  (2)  relief  pursuant  to  the  Convention  Against  Torture  because  petitioner 

failed to establish that it was more likely than not that she would be tortured if 

returned to China.  

       Petition for review DENIED. 
                                ________________ 

          GARY J. YERMAN, The Yerman Group, LLC, New York, New York, for 
                 Petitioner. 
                                                    
          ALISON  MARIE  IGOE,  Senior  Counsel  (Stuart  F.  Delery,  Principal 
                 Deputy  Assistant  Attorney  General;  Lyle  Jentzer,  Senior 
                 Counsel, on the brief), Office of Immigration Litigation, United 
                 States Department of Justice, Washington, D.C., for Respondent. 
                               ________________ 
                                          
REENA RAGGI, Circuit Judge: 

       Petitioner Suzhen Meng is a native and citizen of the People’s Republic of 

China  who  seeks  asylum,  withholding  of  removal,  and  relief  pursuant  to  the 

Convention  Against  Torture  (“CAT”)  based  on  past  political  persecution  in 

China, which she claims to have experienced because, as a local public security 

officer, she refused to collect security fees and reported police corruption.  Meng 

now  petitions  this  court  for  review  of  the  May  9,  2012  decision  of  the  Board  of 



                                              2 
Immigration  Appeals  (“BIA”)  upholding  the  April  22,  2010  decision  of 

Immigration  Judge  (“IJ”)  Javier  E.  Balasquide,  which  denied  Meng  such  relief 

and  ordered  her  removal  from  the  United  States.    See  In  re  Suzhen  Meng,  No. 

A089 224 906 (B.I.A. May 9, 2012), aff’g No. A089 224 906 (Immig. Ct. N.Y.C. Apr. 

22, 2010).   

       Meng  contends  that  the  agency  erred  in  concluding  that  the  statutory 

“persecutor bar” rendered her ineligible for asylum and withholding of removal.  

See 8 U.S.C. §§ 1158(b)(2)(A)(i), 1231(b)(3)(B)(i).  She maintains that her actions as 

a public security officer, specifically, her reporting women pregnant in violation 

of China’s family planning limitations to local authorities, were insufficient as a 

matter of law to constitute “assistance” in persecution.  Meng also challenges the 

agency’s finding that she failed to carry her burden for CAT relief. 

       For  the  reasons  explained  in  this  opinion,  we  identify  no  error  in  the 

agency’s rulings and, accordingly, we deny the petition for review. 

I.     Background 

       A.       Meng’s Application for Relief 

       On  February  25,  2008,  Meng  was  admitted  to  the  United  States  as  a  non‐

immigrant  visitor  with  authorization  to  remain  for  six  months.    Five  months 

later, on July 24, 2008, Meng filed for asylum, withholding of removal, and CAT 
                                            3 
relief,  stating  that  she  had  suffered  past  political  persecution  when,  as  a  public 

security officer in her local community, she refused to collect a security fee from 

residents and wrote a letter to the local public security bureau alleging that the 

police  chief  was  corrupt.    Meng  asserted  that,  as  a  result  of  these  actions,  her 

passport was confiscated and she was arrested and held in custody for 14 days, 

during  which  time  a  guard  slapped  her  in  the  face  several  times  and  fellow 

prisoners  beat  her  on  instruction  of  the  guards.    Ten  months  later,  Meng’s 

passport  was  returned  when  she  promised  not  to  engage  in  any  further  anti‐

government activities, whereupon she left China. 

       B.     Meng’s Immigration Hearing 

       On  September  16,  2008,  Meng  was  charged  as  subject  to  removal  for 

having overstayed her visa.  See 8 U.S.C. § 1182(a)(7)(A)(i)(I).  At an October 1, 

2009  hearing  before  the  IJ,  Meng  pursued  her  claim  for  relief  from  removal  by 

testifying to the persecution alleged in her application.  She also testified to her 

job  responsibilities  as  a  public  security  officer,  a  position  she  had  held  for  22 

years.    Meng  stated  that,  in  that  capacity,  she  oversaw  approximately  1,100 

households,  and  that  her  duties  included  reporting  all  pregnant  women  to 

China’s  family  planning  office,  including  women  pregnant  in  violation  of  state 



                                              4 
limitations.  Meng understood that when she reported a policy‐violating woman 

to  authorities,  that  woman  would  be  punished,  typically  by  being  forced  to 

undergo  an  abortion  or  sterilization.    Indeed,  she  testified  to  having  seen  such 

women  dragged  away  forcibly  by  the  police.    Nevertheless,  Meng  voluntarily 

continued  to  serve  as  a  security  officer  and  to  make  her  reports,  although  she 

sometimes  advised  women  whom  she  would  report  as  being  pregnant  in 

violation of family planning policy to go into hiding or to flee. 

       C.     Denial of Relief  

       On April 22, 2010, the IJ denied Meng’s application for relief and ordered 

her  removed.    Although  the  IJ  found  Meng  credible,  he  ruled  that  her  active 

assistance  in  the  persecution  of  women  pregnant  in  violation  of  China’s  family 

planning  policy  barred  her  from  receiving  asylum  or  withholding  of  removal.  

The  IJ  further  denied  Meng  CAT  relief,  concluding  that  she  had  failed  to  show 

that it was more likely than not that she would be tortured if returned to China. 

       The  BIA  essentially  agreed  with  the  IJ  and  dismissed  Meng’s  appeal, 

prompting this petition for review. 




                                             5 
II.    Discussion 

       A.     Standard of Review 

       On  a  petition  for  review  of  a  BIA  decision,  we  apply  the  deferential 

substantial‐evidence  standard  to  the  agency’s  findings  of  fact,  treating  them  as 

“conclusive  unless  any  reasonable  adjudicator  would  be  compelled to  conclude 

to the contrary.”  8 U.S.C. § 1252(b)(4)(B); see Shunfu Li v. Mukasey, 529 F.3d 141, 

146  (2d  Cir.  2008).    We  apply  de  novo  review,  however,  to  questions  of  law, 

including  whether  an  alien’s  conduct  could  render  her  a  “persecutor”  as  that 

term  is  statutorily  defined.    See  8  U.S.C.  §§ 1158(b)(2)(A)(i),  1231(b)(3)(B)(i); 

Yanqin Weng v. Holder, 562 F.3d 510, 513 (2d Cir. 2009). 

       Where,  as  here,  the  BIA  upholds  the  IJ’s  decision  and  “closely  tracks  the 

IJ’s  reasoning,  this  Court  may  consider  both  the  IJ’s  and  the  BIA’s  opinions  for 

the sake of completeness.”  Maldonado v. Holder, 763 F.3d 155, 158–59 (2d Cir. 

2014). 

       B.     Asylum and Withholding of Removal:  The “Persecutor Bar” 

       Asylum  is  a  form  of  discretionary  relief  that  allows  an  otherwise 

removable alien to remain and work in the United States if she demonstrates that 

she is a “refugee,” i.e., an alien who “is unable or unwilling to return to, and is 



                                              6 
unable or unwilling to avail . . . herself of the protection of, [her native] country 

because  of  [past]  persecution  or  a  well  founded  fear  of  [future]  persecution  on 

account of race, religion, nationality, membership in a particular social group, or 

political  opinion.”    See  8  U.S.C.  §§  1101(a), 1158(b)(1)(A),  (b)(3),  (c)(1);  8  C.F.R. 

§§ 1208.13(b),   1208.21;  Mei  Fun  Wong  v.  Holder,  633  F.3d 64,  68  (2d  Cir.  2011).  

Withholding of removal, meanwhile, is a form of mandatory relief that prevents 

the removal of an alien to a country where “the alien’s life or freedom would be 

threatened . . . because of the alien’s race, religion, nationality, membership in a 

particular social group, or political opinion.”  8 U.S.C. § 1231(b)(3). 

       Both  forms  of  relief  are  subject  to  a  statutory  “persecutor  bar,”  which 

renders an alien ineligible for either asylum or withholding if she has “ordered, 

incited,  assisted,  or  otherwise  participated  in  the  persecution  of  any  person  on 

account of race, religion, nationality, membership in a particular social group, or 

political  opinion.”  Id.  §§ 1158(b)(2)(A)(i),  1231(b)(3)(B)(i);  see  Xu  Sheng  Gao  v. 

U.S. Att’y Gen., 500 F.3d 93, 97–98 (2d Cir. 2007).  This court has identified four 

factors relevant  to determining  when this  persecutor  bar applies:    (1) “the alien 

must  have  been  involved  in  acts  of  persecution”;  (2)  a  “nexus  must  be  shown 

between the persecution and the victim’s race, religion, nationality, membership 



                                               7 
in a particular social group, or political opinion”; (3) if the alien “did not [herself] 

incite,  order,  or  actively  carry  out”  the  persecution,  her  conduct  “must  have 

assisted the persecution”; and (4) the alien must have had “sufficient knowledge 

that  .  .  .  her  actions  may  assist  in  persecution  to  make  those  actions  culpable.”  

Balachova  v.  Mukasey,  547  F.3d  374,  384–85  (2d  Cir.  2008)  (internal  quotation 

marks omitted).  Where evidence indicates that an alien assisted in persecution, 

the  alien  seeking  relief  from  removal  bears  “the  burden  of  proving  by  a 

preponderance of the evidence” that she “did not so act.”  8 C.F.R. § 208.13(c); see 

Zhang Jian Xie v. INS, 434 F.3d 136, 139 (2d Cir. 2006).   

       Here, the IJ and BIA concluded that Meng had assisted in the persecution 

of  women  who  became  pregnant  in violation  of  China’s  family  planning  policy 

because, in her role as a public security officer, she had reported such women to 

Chinese  authorities  for  more  than  two  decades  knowing  that,  as  a  result,  any 

number of these women would be subjected to forced abortions or sterilizations.  

Meng  does  not—and  cannot—dispute  that  forced  abortions  and  involuntarily 

sterilizations  constitute  persecution  on  a  protected  ground;  they  are  statutorily 

defined as such.  See 8 U.S.C. § 1101(a)(42); Yan Yan Lin v. Holder, 584 F.3d 75, 

80 (2d Cir. 2009) (“It is settled law that forced abortion is persecution on account 



                                               8 
of political opinion.”).  Nor does she dispute that women in her community who 

became  pregnant  in  violation  of  family  planning  policy  were  subjected  to  such 

persecution.  Instead, Meng contends that the record evidence was insufficient as 

a matter  of  law  to admit a  finding that she  “assisted”  in such persecution.    She 

maintains that her actions in registering and reporting unauthorized pregnancies 

were  merely  tangential,  passive  accommodations  of  the  persecutory  conduct  of 

Chinese  family  planning  authorities,  which  Zhang  Jian  Xie  v.  INS,  434  F.3d  at 

143,  holds  is  not  enough  to  constitute  assistance  in  persecution.    See  also  Xu 

Sheng Gao v. U.S. Att’y Gen., 500 F.3d at 99–100 (holding mere association with 

persecutory  enterprise  insufficient  to  trigger  persecutor  bar).    Indeed,  Meng 

argues  that  Xu  Sheng  Gao  requires  evidence  that  one  of  her  reports  led  to  a 

specific  forced  abortion  or  involuntary  sterilization  to  admit  a  finding  of 

assistance.    See  id.    In  fact,  the  cited  precedents  do  not  support  Meng’s 

arguments. 

       In  Zhang Jian  Xie,  at  the same  time  that  this  court  observed  that  conduct 

“passive  in  nature”  and  “tangential”  to  third‐party  acts  of  oppression  is 

insufficient  to  manifest  “assistance,”  we  stated  that  “active”  conduct,  having 

“direct consequences for the victims,” can constitute “assistance in persecution.” 



                                             9 
434 F.3d at 143.  Here, Meng’s conduct was clearly active and not passive.  She 

affirmatively  identified  pregnant  women  in  her  community,  including  those 

pregnant  in  violation  of  China’s  family  planning  policy,  and  she  deliberately 

reported  these  women  to  authorities.    Nor  was  she  merely  associated  with  a 

persecutory  enterprise.    She  was  integral  to  the  effectuation  of  persecution.  

Meng’s  reporting  of  policy‐violating  women  was  no  “minor”  action,  but  the 

critical step that set in motion the entire persecutory scheme of enforcement.  Cf. 

id.  (upholding  agency’s  imposition  of  persecutor  bar  even  though  petitioner’s 

assistance  was  “arguably  minor”).    Indeed,  without  Meng’s  reports,  authorities 

would  not  have  known  which  women  had  violated  family  planning  policy.  

Moreover, Meng’s actions had direct consequences for the victims insofar as her 

reports  were  the  basis  for  women  being  subjected  to  forced  abortions  and 

sterilizations.  Meng not only admitted knowing that her conduct had this effect; 

she  testified  that  it  was  the  reason  she  sometimes  urged  the  women  whom  she 

reported  to  hide  or  flee.    Nevertheless,  with  knowledge  that  her  conduct 

triggered  persecution,  Meng  voluntarily  continued  to  serve  for  more  than  two 

decades  as  a  public  security  officer  and  to  report  women  for  unauthorized 

pregnancies.    This  record  was  sufficient  to  admit  the  agency  finding  that  Meng 



                                           10 
assisted  in  persecution.    See  In  re  Suzhen  Meng,  No.  089  224  906,  at  2  (finding 

that  “as  a  result  of  [Meng’s]  actions,  the  Family  Planning  officials  went  to 

women’s homes who had illegal pregnancies, seized them, and subjected them to 

forced abortions and sterilizations”).   

       Xu  Sheng  Gao  v.  U.S.  Attorney  General  compels  no  different  conclusion.  

In that case, the alien who reported offending booksellers to Chinese authorities 

knew  only  that  there  was  a  possibility  that  the  booksellers  “could”  be  arrested 

and  imprisoned,  but  nothing  indicated  that  any  bookseller  had,  in  fact,  been 

subjected to such treatment.  500 F.3d at 100 (emphasis in original).  Rather, the 

most  serious  sanction  that  petitioner  knew  ever  to  have  been  imposed  on  a 

reported bookseller was revocation of a business license.  See id.  It was in these 

circumstances—with  no  evidence  of  persecution  ever  resulting  from  the  alien’s 

conduct—that  we  were  “unable  to  conclude”  that  the  alien  had  “the  requisite 

level of knowledge that his acts assisted in persecution to sustain a finding that 

he  was  a  ‘persecutor’  under  the  statute.”  Id.  at  102.    By  contrast,  here,  Meng 

admitted  knowing  that  forced  abortions  and  sterilizations  were  the  typical 

punishment  meted  out  to  women  she  reported  for  unauthorized  pregnancies.  

Where, as in this case, the occurrence of the persecution is undisputed, and there 



                                             11 
is such evidence of “culpable knowledge that the consequences of one’s actions 

would  assist  in  acts  of  persecution,”  Xu  Sheng  Gao  specifically  states  that  “the 

evidence need not [further] show that the alleged persecutor had specific actual 

knowledge that his actions assisted in a particular act of persecution.”  Id. at 103.1   

       Yanqin  Weng  v.  Holder  also  affords  Meng  no  support  in  challenging  the 

application of the persecutor bar to this case.  562 F.3d at 515.  In Yanqin Weng, 

the  petitioning  alien,  a  nurse’s  assistant,  provided  post‐surgical  medical  care  to 

women in China who had undergone forced abortions and, on one occasion, sat 

outside the locked door of a room where women awaiting forced abortions were 

being  held  until  delayed  doctors  arrived  to  perform  the  procedures.    See  id.  at 

512,  515.    In  concluding  that  the  persecutor  bar  did  not  apply  to  these 

circumstances, this court observed that the petitioner’s provision of post‐surgical 

care  did  not  contribute  to  the  abortions.    See  id.  at  515.    As  for  petitioner’s 

guarding women facing forced abortions, that one‐time occurrence was deemed 

to have “deviated markedly from her routine duties” and lasted only ten minutes 


1  Xu  Sheng  Gao  also  concluded  that  the  reporting  petitioner  did  not  assist  in 
persecution  that  reflected  the  discretionary  decision  of  others  at  the  end  of  an 
attenuated  chain  of  authority.    See  500  F.3d  at  101–02.    But  where,  as  here, 
Meng’s  reports  regularly  resulted  in  persecution,  she  knew  that,  and  she 
nevertheless continued to report, we conclude that the agency has a substantial 
basis for finding assistance and applying the persecutor bar. 
                                             12 
before  petitioner,  in  fact,  helped  one  of  the  women  escape,  which  resulted  in 

petitioner losing her job.  Id.  Here, as already noted, Meng’s reporting of women 

pregnant in violation of China’s family planning policy did contribute directly to 

the forced abortion and sterilization of these women.  Further, Meng engaged in 

such  reporting  over  a  period  of  two  decades.    In  short,  her  assistance  in 

persecution  was  not  a  single,  marked  departure  from  her  duties,  but  a  regular, 

and  important,  aspect  of  her  duties.    While  Meng  may  have  encouraged  some 

women to hide or flee to avoid the persecution that she knew would follow from 

her  conduct,  the  record  indicates  that  Meng  nevertheless  persisted  in  reporting 

women with unauthorized pregnancies as long as she served as a public security 

official. 

       Accordingly,  because  the  record  evidence  was  sufficient  to  support  a 

finding  that  Meng  assisted  in  persecution,  we  identify  no  legal  error  in  the 

agency’s  determination  that  the  persecutor  bar  rendered  Meng  ineligible  for 

asylum or withholding of removal. 

       D.    CAT Relief 

       A  petitioner  seeking  CAT  relief  must  demonstrate  that  it  is  “more  likely 

than not” that she will be tortured if removed to her home country.  See 8 C.F.R. 



                                           13 
§ 208.16(c)(2); Yan Yan Lin v. Holder, 584 F.3d at 82.  Here, we identify no error 

in the agency’s denial of CAT relief for failure to satisfy this requirement.   

      Meng  essentially  relies  on  evidence  of  her  past  14‐day  detention  and 

beatings  to  argue  likely  future  persecution.    We  need  not  here  decide  if  this 

experience rose to the level of “torture,” but see 8 C.F.R. § 1208.18(a)(2) (defining 

torture as “extreme form of cruel and inhuman treatmentʺ); Kyaw Zwar Tun v. 

INS,  445  F.3d  554,  567  (2d  Cir.  2006)  (“[T]orture  requires  proof  of  something 

more  severe  than  the  kind  of  treatment  that  would  suffice  to  prove 

persecution.”),  because  even  assuming  that  the  issue  were  resolved  in  Meng’s 

favor, she would not have demonstrated agency error. 

      Past torture does not give rise to a presumption of future torture.  Rather, 

it  serves  as  evidence  of  the  possibility  of  future  torture.    See  8  C.F.R. 

§ 1208.16(c)(3).    Here,  the  following  facts  demonstrate  why  such  a  possibility 

cannot be converted into the requisite likelihood:  (1) after Meng’s release from 

detention, she remained in China for more than 10 months without experiencing 

any further harm; (2) Chinese authorities returned her passport, thereby allowing 

her  to  travel  outside  China;  and  (3)  Meng’s  husband  and  children  remain  in 

China unharmed.  See Melgar de Torres v. Reno, 191 F.3d 307, 313 (2d Cir. 1999) 



                                           14 
(holding  that  where  family  members  remain  unharmed  in  petitioner’s  native 

country, objective fear of future harm is undermined); see also Mu Xiang Lin v. 

U.S.  Dep’t  of  Justice,  432 F.3d 156, 160  (2d  Cir. 2005)  (upholding denial  of  CAT 

relief  where  petitioner  offered  no  “particularized  evidence”  that  she  would  be 

tortured  in  her  country  of  removal).    We  therefore  conclude  that  substantial 

evidence  supports  the  agency’s  determination  that  Meng  has  not  demonstrated 

that it is “more likely than not” that she will be tortured if returned to China.  

III.    Conclusion 

        To summarize, we conclude: 

        1.  The statutory persecutor bar rendered Meng ineligible for asylum and 

withholding of removal because, for over 20 years, she reported the identities of 

women with unauthorized pregnancies, knowing that, as a result, many of these 

women would be subjected to forced abortions and sterilizations.  This showing 

was legally sufficient to demonstrate her assistance in persecution. 

        2.  Meng is not entitled to CAT relief because she has not established that it 

is more likely than not that she will be tortured if removed to China. 

        Accordingly, the petition for review is DENIED. 




                                           15